Title: To George Washington from Oliver Wolcott, Jr., 24 November 1797
From: Wolcott, Oliver Jr.
To: Washington, George



Dear Sir
Phil[adelphi]a Nov. 24th 1797

After a painful & inconvenient dispersion the public Officers have returned to this City & resumed business; Congress has at length formed; the Presidents speech at the opening of the Session is inclosed.
It is certain that the Envoys have reached Paris; the report that they have been refered to Fauchet & Adet is not confirmed; though by many it is considered as probable.
A Mr Barker, offered me five hundred Dolls. a few days since on

account of a debt due to you by Mr Shreve: if you are pleased so to direct I will recieve & remit you the money. Mr Ross to whom this business was refered has not arrived.
I repeat that nothing will give me more pleasure than to be able to render any services which you may be pleased to require—With the most perfect respect to yourself & Mrs Washington in which I am joined by Mrs Wolcott, I remain your faithful & assured Servt

Oliv. Wolcott jr

